DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9, 26, and 32 are amended and claim 37 is new due to Applicant's amendment dated 09/13/2022.  Claims 9-12 and 21-37 are pending.
Response to Amendment
The rejection of claims 9-11 and 22-36 under 35 U.S.C. 103 as being unpatentable over Seo US 2018/0192514 A1 (“Seo”) in view of Woods, II et al. US 2013/026008 A1 (“Woods”) is overcome due to the Applicant’s amendment dated 09/13/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Seo in view of Woods and Speleers US 2008/0282665 A1 (“Speleers”) is overcome due to the Applicant’s amendment dated 09/13/2022. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 6-8 of the reply dated 09/13/2022 with respect to the rejection of claims 9-11 and 22-36 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument –Applicant argues on pgs. 6-8 that the cited prior art references fail to teach the limitation of the newly amended claims wherein the yarn is stitched through and forms stitch holes in the conductive circuit.
Examiner's response –While neither Seo nor Woods specifically teach yarns stitched through and forming stitch holes in a conductive circuit, as discussed in the rejection below, Woods teaches a stitched multi-layer fabric comprising three layers and a yarn stitched through the layers, wherein the yarn may form stitches throughout the entirety of the fabric as shown in Fig. 9 below (abstract, ¶ [0025]-[0026], and [0032]). 

    PNG
    media_image1.png
    215
    337
    media_image1.png
    Greyscale

Additionally, as discussed in the rejection below, the yarns are applied to the wearable flexible printed circuit board after the printing of the circuit pattern on the base substrate.
As the yarns are stitched through and form stitch holes after the circuit pattern has been applied to the base substrate and the stitching pattern occurs at least partially in the same location as the conductive circuit, one of ordinary skill in the art would necessarily expect at least a portion of the stitching to go through and form stitch holes in the conductive circuit. Accordingly, the limitations of the newly amended claims are met.
Applicant's argument –Applicant argues on pg. 8 that Speleers fails to make up for the deficiencies of Seo and Woods. Specifically, Applicant points out that the yarn of Speleers may be used as a leadwire, which is a metal wire used to form an electrical connected between two components and thus is not stitched through and does not form stitch holes in conductive circuits.
 Examiner's response –While Speleers teaches the composite yarn may be used as a leadwire (¶ [0040]), Speleers does not say the composite yarn is limited to such a use. 
As discussed below and in the previous rejection, Seo teaches vertical electric conduction may be performed between the upper and lower surfaces of the base substrate (¶ [0082]). 
As the composite yarn of Speleers has stable electrical conductive properties (¶ [0009]), using the composite yarn of Speleers as the yarn stitched through the wearable flexible printed circuit board provides electric conduction between the upper and lower surface of the base substrate.
Additionally, as discussed above and in the rejection below, the yarn of the wearable flexible printed circuit board is stitched through and forms stitch holes in the conductive circuit. Accordingly, when the composite yarn of Speleers is used as the yarn, it is stitched through and forms stitch holes in the conductive circuit. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11 and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Seo US 2018/0192514 A1 (“Seo”) in view of Woods, II et al. US 2013/0260087 A1 (“Woods”).
Regarding claims 9-11 and 22-36, Seo teaches a wearable flexible printed circuit board including a conductive circuit pattern (conductive circuit) formed on a base substrate, wherein the base substrate is made of a fiber web (abstract). The fiber web may be a three-layer fiber web structure of an upper layer, intermediate layer, and lower layer (¶ [0021], [0078], and [0093]).
Seo teaches the polymer material used for creating the base substrate may be polyurethane, polyether sulfone, or polyacrylonitrile (¶ [0091]), none of which are conductive materials1,2,3 (non-conductive membrane).
As shown in Figs. 1-3 and 7B, the conductive circuit pattern (120) is formed on only one side of and is affixed to a top surface of the base substrate (110) (¶ [0057]) (claims 26 and 28).
Seo teaches when the conductive paste is printed on the upper layer to form the conductive circuit pattern, the conductive paste may penetrate into the pores of the upper layer (¶ [0079]). Accordingly, as the conductive paste penetrates into the base substrate, the conductive circuit pattern is at least partially embedded into the base substrate (claims 29 and 32).
Seo fails to teach a yarn stitched through and forming holes in the base substrate.
Woods teaches a stitched multi-layer fabric comprising three layers and a yarn (abstract). The yarn is used to secure the layers together and in the process forms stitch holes between the layers (¶ [0025]-[0026]). As shown in Figs. 5-7, the yarn is stitched through all three layers (12, 14, and 18) and extends over a majority of a length or width of fabric (¶ [0031]). Additionally, as shown in Fig. 9 below, the yarn is stitched through the entirety of the fabric, as represented by the dashed lines (¶ [0032]). 

    PNG
    media_image1.png
    215
    337
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a yarn in the base substrate (three-layer fiber web structure), as shown in Figs. 5-7 and 9, based on the teaching of Woods.  The motivation for doing so would have been to secure the layers of the base substrate together, as taught by Wood. The resulting base substrate would have stitch holes.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the yarn throughout a majority of a length and width of the base substrate to more thoroughly secure the layers together. 
While Seo in view of Woods fail to teach when the yarns are applied to the wearable flexible printed circuit board, one of ordinary skill in the art would understand that the yarns may be applied to the wearable flexible printed circuit board either prior to the printing of the circuit pattern or after the printing of the circuit pattern.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to apply the yarns to the wearable flexible printed circuit board after the circuit pattern has been applied to the base substrate, because it would have been choosing one of two possible methods of forming the stitches in the wearable flexible printed circuit board, which would have been a choice from a finite number of identified, predictable solutions of a wearable flexible printed circuit board having yarns stitched through and possessing the benefits taught by Seo and Woods.  One of ordinary skill in the art would have been motivated to produce additional wearable flexible printed circuit boards comprising yarns stitched through having the benefits taught by Seo and Woods in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Seo in view of Woods fail to teach the yarn is stitched through and forms stitch holes in the conductive circuit, the stitching pattern of Seo in view of Woods extends throughout the entirety of the garment, as seen in Figs. 5-7 and 9. If such a stitching pattern is applied to a wearable flexible printed circuit board such as the one seen in Fig. 4 of Seo (below), wherein elements 120, 150, and 160 make up the conductive circuit (¶ [0068]-[0070]), one of ordinary skill would expect the stitching to occur at least partially in the same location as the conductive circuit. 

    PNG
    media_image2.png
    482
    536
    media_image2.png
    Greyscale

Accordingly, as the yarns are stitched through and form stitch holes after the circuit pattern has been applied to the base substrate and the stitching pattern occurs at least partially in the same location as the conductive circuit, one of ordinary skill in the art would necessarily expect at least a portion of the stitching to go through and form stitch holes in the conductive circuit.
Per claims 10, 27, and 33, Seo teaches the conductive circuit pattern is formed by a conductive paste printed on the fiber web (¶ [0018] and [0030]).
Per claims 11, 22, 25, and 34, Seo teaches the wearable flexible printed circuit board may be used in wearable smart devices and includes a short-range communication module for technologies such as RFID or Bluetooth (¶ [0068]-[0071]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the wearable flexible printed circuit board for RFID or Bluetooth, because it would have been choosing to use the wearable flexible printed circuit board for particular short range communication technologies, which would have been a choice from a finite number of identified, predictable solutions of short range communication technologies for the wearable flexible printed circuit board of Seo in view of Wood and possessing the benefits taught by Seo and Wood.  One of ordinary skill in the art would have been motivated to produce wearable flexible printed circuit boards for additional short-range communication technologies having the benefits taught by Seo in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The instant specification recites Bluetooth technology uses short-wavelength ultrahigh frequency radio waves (instant ¶ [0042]). Accordingly, a conductive circuit comprising Bluetooth technology is a short-wavelength ultrahigh frequency radio wave circuit.
Per claims 23, 31, and 36, Seo teaches the base substrate has waterproof characteristics (¶ [0024] and [0065]). Accordingly, the base substrate comprises a water resistant or water proof material.
Per claim 24, the conductive circuit configured to collect power using a signal received by the conductive circuit defines the stitched fabric by what it does, rather than what it is. This is a functional limitation, and therefore was not evaluated on its own, but in conjunction with the remainder of claim (#). See MPEP 2173.05(g). Seo in view of Woods teaches the claimed structure as stated in the above rejection, and therefore would be capable of performing in the manner claimed.
Per claim 37, while Seo in view of Wood fail to specifically teach a material for the yarn stitched through the wearable flexible printed circuit board, Wood teaches using a nylon-wrapped spandex yarn provides contractibility to the yarn (¶ [0025]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use a nylon-wrapped spandex yarn as the yarn in the base substrate, based on the teaching of Wood.  The motivation for doing so would have been to provide contractibility, as taught by Wood.
Nylon is a non-conductive material4.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo US 2018/0192514 A1 (“Seo”) in view of Woods, II et al. US 2013/0260087 A1 (“Woods”) as applied to claim 9 above, and further in view of Speleers US 2008/0282665 A1 (“Speleers”).
Regarding claim 12, while Seo teaches vertical electric conduction may be performed between the upper and lower surfaces of the base substrate (¶ [0082]), Seo in view of Woods fail to teach the yarn is formed of a conductive material.
Speleers teaches a garment comprising an electrically conductive elastic composite yarn, wherein the yarn may particularly be used in printed circuit boards (PCBs) (¶ [0010] and [0040]). The composite yarn has stable electrical conductive properties over its lifetime and is easy to use in garments (¶ [0009]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular type of yarn in order to carry out an embodiment of Seo in view of Wood. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the electrically conductive elastic composite yarn of Speleers wherein the electrically conductive elastic composite yarn may be used in garments and PCBs. The motivation for doing so would have been to provide vertical electric conduction between the upper and lower surface of the base substrate, as taught by Seo, and to use a yarn having stable electrical conductive properties over its lifetime that is easy to use in garments, as taught by Speleers.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seo US 2018/0192514 A1 (“Seo”) in view of Woods, II et al. US 2013/0260087 A1 (“Woods”) as applied to claim 9 above, and further in view of Adhesives with Electrical Conductivity for Applications on PCBs, Panacol-Elosol GmbH, March 21, 2016—Obtained from Wayback Machine (“Panacol”).
Regarding claim 21, while Seo does not limit the conductive paste to particular materials, Seo in view of Woods fail to teach the conductive circuit pattern is glued to the base substrate.
Panacol teaches electrically conductive adhesives under the tradename Elocolit® that may be screen-printed on printed circuit board (beginning of pg. 2). These electrically conductive adhesives are flexible, have long storage life, and allow for the production of much more delicate conductors (beginning of pg. 2).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular material for the conductive paste in order to carry out an embodiment of Seo in view of Wood. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the electrically conductive adhesives of Panacol wherein the PCBs may be formed with electrically conductive adhesives (Elocolit®). The motivation for doing so would have been to provide a conductive paste that is flexible, has long storage life, and allows for the production of more delicate conductors, as taught by Penecol.
As the conductive paste is an adhesive, the conductive circuit pattern will be glued to the base substrate once the conductive paste is cured (See Fig. 6 and ¶ [0090]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Polyurethane Conductivity, Mearthane Products Corporation, pg. 1, August 8, 2022.
        2 Polyethersulfone Characteristics, Polyethersulfone Material Properties, Dielectric Manufacturing, pg. 1, August 8, 2022.
        3 H. Teoh, D. Mac Innes, Jr, P. Metz. ELECTRICAL CONDUCTIVITY OF DOPED POLYACRYLONITRILE (PAN). Journal de Physique Colloques, 1983, 44 (C3), pp.C3-687 (Introduction).
        4 Nylon, Electrical Insulation, Accu, 2022.